Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 28 November 1772
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et tres cher Ami
A Paris ce 28e. 9bre. 1772
J’ai reçu la lettre dont vous m’avez honoré en date du 12e. 9bre. avec un p.s. du 16.
Je suis au moins à la moitié de ma traduction de votre in 4o. et j’espere l’achever sur la fin de l’année, ou dans les commencemens de l’autre. Non laboratur ubi amatur, disoit st. Augustin.
Vous ne sauriez douter que je ne reçoive avec plaisir, que je n’attende même avec impatience le supplement que vous m’annoncez, vos nouvelles experiences sur les verges foudroyables, et vos instructions pour diriger les faiseurs d’experiences sur l’anguille de Surinam, sur la torpille &c. Vous sentez bien aussi que je ne serois pas fâché de recevoir quelque exemplaire de mon petit Code imprimé sous vos heureux et glorieux auspices; mais je voudrois bien tâcher d’eviter les frais enormes de la poste. Votre derniere lettre m’a eté taxée à cent sols; que seroit-ce d’un paquet un peu fort? S’il ne se rencontre point d’occasion favorable (comme il y en a peu de ce genre) vous pourriez, s’il y a des messageries en Angleterre comme en france, m’envoyer par cette voye (tant soit peu plus lente mais beaucoup moins coûteuse) tous les paquets un peu gros, mais non pas deux exemplaires à la fois d’un même ouvrage quelconque, parceque les visites tant à la douane qu’a la chambre de la Librairie de Paris entraineroient des tracasseries et des vexations desolantes.
En attendant je vous prie de vouloir m’adresser un exemplaire du petit Code sous une 1e. envelope a mon adresse, cette envelope simplement arrêtée avec un peu de cire d’Espagne (sans cachet) puis une 2e. envelope (pareillement arretée avec un peu de cire sans cachet) avec cette suscription pour la gazette de france et enfin une 3e. envelope cachetée et adressée a Monseigneur, Monseigneur le Chancelier de france A Versailles.
Non seulement, j’espere que cet exemplaire pourra me parvenir par ce moyen, franc de port, mais si vous aviez par hazard quelques papiers publics d’Amerique qui vous fussent devenus inutiles, ou quelques autres paperasses imprimées sur la politique, sur le commerce, sur les arts, &c., &c., pas trop vieilles, du même pays surtout, mais aussi d’Angleterre, au defaut des autres, dont vous voulussiez bien glisser de tems en tems une piece sous les mêmes envelopes pour l’auteur de la gazette de france, vous pourriez me faire passer en même tems par cette voye, autant de petits paquets qu’il vous plairoit; chaque paquet pour moi de 4 à 5 feuilles au plus sous la 1e. envelope interieure, quelque feuille, demifeuille (ou feuillet complet dans certains cas) sous la 2e. envelope pour la gazette, et le tout toujours recouverte d’une 3e. envelope exterieure a M. Le Chancelier. Et cela pourroit se repeter une ou 2 fois par semaine, au besoin. Je vous prie aussi d’en vouloir adresser un exemplaire sous une 1e. envelope a Madame la Duchesse de fitzjames, cette 1e. arretée avec de la cire sans cachet, et recouverte d’une 2e envelope adressée a Monseigneur Monseigneur le Duc d’Aiguillon, Pair de france, Ministre d’Etat, a Versailles.
Enfin je vous prie aussi d’adresser dabord la 1e. feuille seulement d’un exemplaire du même code a Son Altesse Serenissime Madame La Duchesse de Chartres, au Palais royal A Paris. Et garder le reste de cet exemplaire pour quand vous aurez de mes nouvelles à ce sujet.
Madame La D[uches]se de fitzjames [m’a promis?] de me rapporter quelques torpilles vivantes de [torn] où elle est actuellement, mais je crains bien [qu’elles n’arrivent?] mortes.
Voicy comment j’ai traduit and the silk by which the silk-worm, in its tender embrio state is first cloathed: et la soye qui a eté donnée à un insecte delicat, pour passer son etat critique. J’ai preferé à dessein le mot d’insecte à celui de ver, par la raison q’un ver proprement dit n’ayant point de membres distincts et n’etant point sujet a diverses metamorphoses, c’est abusivement que la chenille qui file la soye est appellée ver à soye. En ecrivant cecy, je me ravise; il me semble qu’il vaudra mieux mettre une chenille delicate.
Je vous envoye cy joint mon quarré magique des 11000 vierges puisque vous etes curieux de le voir. En même tems je prens la liberté de vous representer que vos diagonales coudées ne doivent point vous dispenser des diagonales entieres plus simples, et plus à portée de tout le monde. J’ai verifié en entier votre grand quarré magique de 16, et je n’y ai trouvé que les 2 seules et mêmes fautes que le hazard m’avoit fait rencontrer au 1er. coup d’oeil, par une singularité qui m’etonne encore.
J’ajouterai en note au dessous de votre texte dans la lettre sur les couches de terre ce que vous [racontez?] de votre descente dans les mines de charbon fossile de Whit[ehaven. Remainder missing.]
